Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 6/16/21. 
In the response Applicant amended claim(s) 1-10. 
Currently, claim(s) 1-10 is/are pending.

Claim Objections
Claims 2-10 are objected to because of the following informalities:  Applicant is recommended to amend the phrase "A computer-implemented language training system" to ".  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-10 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 
Prong 1 analysis:
The limitations of “selecting an instruction material of the first set or the second set and causing it to be presented to a user; for a specific user, select one of (a) a visual instruction material from the first set in dependence on the stored first indication for that user and (b) an audio instruction material from the second set in dependence on the stored second indication for that user, and to cause the selected instruction material to be automatically presented to the user”, are considered to fall within the mental processes grouping. The recited limitations, as drafted, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a computer comprising data storage storing in a non-transient manner and a presentation control processing arrangement, nothing in the claim element precludes the step from practically being performed in the mind.
Further, the limitations of “selecting an instruction material of the first set or the second set and causing it to be presented to a user; for a specific user, select one of (a) 
Furthermore, dependent claims 2-10 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. Thus, the claim(s) recites an abstract idea.
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “a computer-implemented language training system comprising: data storage storing in a non-transient manner: (i) a first set of visual instruction materials, (ii) a second set of audio instruction materials and (iii) a set of user data comprising, for each of a plurality of users, (a) a first indication of a visual instruction status and (b) a second indication of an audio instruction status; and a presentation control processing arrangement”, are generically recited computer elements that do not improve the functioning of a computer, or any 
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in selecting stored data), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
Step 2B:

In addition, with regards to the present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 2-10, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, and rules in In re Smith.
Therefore, claim(s) 1-10 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 6/16/21 have been fully considered but they are not persuasive.
	Re 35 U.S.C. §101 Rejection,

	Applicant further argues that the claim amounts to a practical application in view of claim 2 of Example 21. Examiner respectfully disagrees. There, the claim recites steps that alert a subscriber with time sensitive information when the subscriber’s computer is offline by transmitting the alert to activate the stock viewer application, which causes the alert to display and enables the connection when the remote subscriber computer comes online. Here, in contrast, the additional limitations recite steps for presenting (i.e., the rules for) visual and audio information. As noted, there is an important distinction between computer functionality improvements and uses of existing computers as tools to perform a particular task. Merely programming the e.g., pen and paper, or a computer) to help them complete the recited limitations, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii). 
	Applicant further argues that the additional limitations amount to significantly more in view of BASCOM. Examiner respectfully disagrees. In BASCOM, the claims provides an inventive concept with the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. Here, in contrast, the claimed invention recites additional elements to implement the abstract idea electronically. Applicant has claimed a computer-implemented language training system comprising data storage and a presentation control processing arrangement. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Laboralories, Inc., 132 S.Ct. 1289 (2012) at 1303-1304, the US Government (i.e., the Patent Office) filed an amicus brief arguing that novelty should equate to patentability. The Supreme Court stated: This approach, however, would make the "law of nature" exception to § 101 patentability a dead letter. The approach is therefore not consistent with prior law. The relevant cases rest their holdings upon section 101, not later sections. Bilski,561 U.S. __, 130 S.Ct. 3218, 177 L.Ed.2d 792; Diehr, supra; Flook, supra; Benson,_409 U.S. 63, 93 S.Ct. 253, 34 L.Ed.2d 273. See also H.R.Rep. No. 1923, 82d Cong., 2d Sess., 6 (1952) ("A person may have "invented' a machine or a manufacture, which may include anything under the sun that is made by man, but it is not necessarily patentable under section 101 unless the conditions of the title are fulfilled" (emphasis added)). In Ultramercial, Inc., et al. v. Hulu, Inc. and WildTangent, Inc. 2010-1544 (Fed. Cir., 2014), Ultramercial made the same argument. The court rejected that argument out of hand: "According to Ultramercial, abstract ideas remain patent-eligible under § 101 as long as they are new ideas, not previously well known, and not routine activity... We do not agree with Ultramercial that the addition of merely novel or non- routine components to the claimed idea necessarily turns an abstraction into something concrete. In any event, any novelty in implementation of the idea is a factor to be considered only in the second step of the Alice analysis."; "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the 
Applicant further argues that the claims do not pre-empt a computer-implement language training system. This argument is not persuasive. In Ariosa Diagnostics v. Sequenom, (slip op., at 14 to 15): The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology— abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.
Therefore, for the reasons as set forth above, the 101 rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON T YEN/Primary Examiner, Art Unit 3715